Exhibit 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

April 13, 2015

 

THIS AMENDMENT to the Employment Agreement (the “Agreement”) by and between
INCYTE CORPORATION, a Delaware corporation (the “Company”) and HERVÉ HOPPENOT
(the “Executive”), dated as of January 11, 2014.

 

Section 3(e) of the Agreement requires the Company to pay the premiums with
respect to a life insurance policy that shall remain in effect for the six-year
period beginning on the first day of the Executive’s employment with the
Company, and to provide tax gross-ups to the Executive with respect to such
premium payments. The Board of Directors of the Company and the Executive have
determined to amend the Agreement to eliminate the Company’s obligation to
provide such tax gross-ups with respect to premiums paid in 2015 and subsequent
years.

 

Therefore, the Company and the Executive hereby agree to amend Section 3(e) of
the Agreement to read as follows, effective as of January 1, 2015:

 

(e)           Death or Disability. If the Executive’s employment is terminated
during the Employment Period or the Change in Control Employment Period due to
the death or Disability of the Executive, this Agreement shall terminate without
further obligations to the Executive other than for (i) Accrued Obligations and
the timely payment or provision of Other Benefits; and (ii) the Signing Bonus,
to the extent not theretofore paid. In such case, all amounts due and owing to
the Executive or the Executive’s estate, as the case may be, pursuant to this
Section 3(e) shall be paid to the Executive or the Executive’s estate in a lump
sum in cash within 30 days of the receipt by the Company of written notice of
the Executive’s death from the executor of the Executive’s estate or the
Disability Effective Date. The Company shall pay the premiums with respect to an
insurance policy that shall remain in place for the six year period commencing
on the first day of the Executive’s employment with the Company and shall pay to
the Executive’s estate or the Executive, as the case may be, upon the
Executive’s death or Disability, the sum of $15 million. If the Executive
directs, the Executive and the Company may cause the said insurance policy to be
owned by an irrevocable life insurance trust created by the Executive, and, in
such event, the Company shall pay the premiums with respect to such insurance
policy to the trustee of such trust, when due.

 

IN WITNESS WHEREOF, the Executive and the Company, through its duly authorized
Officer, have executed this Amendment as of the day and year first above
written.

 

 

EXECUTIVE

 

 

 

 

/s/ Hervé Hoppenot

 

 

 

 

COMPANY

 

 

 

 

/s/ Paula J. Swain

 

By:

Paula J. Swain

 

Its:

Executive Vice President

 

--------------------------------------------------------------------------------